Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moskovchenko (US 2015/0002735 A1, cited in IDS).

As to claim 1, Moskovchenko discloses an electronic device (Fig.1A: digital device 102; or Fig.4C: digital device 400) comprising: 
a first region (the region where illumination image 106 is displayed, as in Fig.1A; or the region where illumination image 404 is displayed, as in Fig.4C) and a second region (Fig.4C: illumination region 410 corresponds to the claimed second region),
wherein the first region is configured to display an image of a subject ([0068]: the default illumination image may be a preview frame of the user’s image captured by the front-facing image sensor prior to capturing a permanent image. Also see [0021]: “the self-image of the user as an illumination image…”), and to illuminate the subject with light while keeping a state of displaying the image of the subject ([0062]: the illumination image is for providing illumination for the front-facing image sensor),
wherein the second region is configured to display with substantially even luminance, and to illuminate the subject with light using an entire area of the second region (Fig.4C; [0075]: “…a single illumination region 410 that is configured to illuminate white light…”), and
wherein a direction of light illuminated from the first region to the subject is different from a direction of light illuminated from the second region to the subject (Fig.4C: direction of the light from the bottom portion of the illumination image 404 to the imaging subject is different from the direction of the light from the center of the illumination region 410, since they are at different locations of the display).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskovchenko (US 2015/0002735 A1, cited in IDS) in view of Ledbetter (US 2013/0044249 A1, cited in IDS).

As claim 2, Moskovchenko discloses an electronic device (Fig.1A: digital device 102; or Fig.4C: digital device 400) comprising:
a first region (the region where illumination image 106 is displayed, as in Fig.1A; or the region where illumination image 404 is displayed, as in Fig.4C) and a second region (Fig.4C: illumination region 410 corresponds to the claimed second region),
wherein the first region is configured to display an image of a subject ([0068]: the default illumination image may be a preview frame of the user’s image captured by the front-facing image sensor prior to capturing a permanent image. Also see [0021]: “the self-image of the user as an illumination image…”), and to 
wherein the second region is configured to display with substantially even luminance (Fig.4C; [0075]: “…a single illumination region 410 that is configured to illuminate white light…”), and
wherein a direction of light illuminated from the first region to the subject is different from a direction of light illuminated from the second region to the subject (Fig.4C: direction of the light from the bottom portion of the illumination image 404 to the imaging subject is different from the direction of the light from the center of the illumination region 410, since they are at different locations of the display).
Moskovchenko fails to disclose the first region is configured to illuminate the subject with flash light while keeping a state of displaying the image of the subject, and 
wherein the second region is configured to illuminate the subject with flash light using an entire area of the second region.
However, Ledbetter teaches a display region illuminates the subject with flash light while keeping a state of displaying the image of the subject ([0004]: the screen may be divided so that some pixels flashes white light, while other pixels display the image. For example, as shown in Fig.1A, 1B and 5, and para. [0048]: in step 244 of Fig.5, some of the pixels on display 14 may be set to white at the time of image capture),
wherein the second region is configured to illuminate the subject with flash light using an entire area of the second region (Fig.1C; [0053]: the display of the laptop 19 also flashes white at the same time as the image capture).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moskovchenko with the teaching of Ledbetter to have the first region configured to illuminate the subject with flash light while keeping a state of displaying the image of the subject, and have the second region configured to illuminate the subject with flash light using an entire area of the second region, so as to provide additional illumination for capturing self-image in low-light environment, thereby producing images with better quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldwin (US 9,635,255 B1) discloses adjusting display element to provide additional illumination to improve quality of the images captured. Specifically, an added frame has a size, brightness, color, or other such aspects needed to provide the illumination.
Zhang et al. (US 2016/0037042 A1) discloses a shooting method of an electronic device when the front-facing camera is used to perform shooting, adjusting a pixel grayscale of a liquid crystal display to a set grayscale value and/or adjusting a color of the liquid crystal display to a set color, so as to supplement light to an object being photographed.
Hirsch (US 2013/0050233 A1) discloses a method including detecting illumination of an object and generating illumination data information; and adjusting a luminance of the display device in dependence on the object illumination data to adjust image lighting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696